Case 1:21-cv-04087-KAM-LB Document 1-2 Filed 07/21/21 Page 1 of 7 PagelD #: 7

EXHIBIT A
 

(FILED: KINGS COUNTY CLERK 06/16/2021 12:40 PM INDEX'NO. 514542/2021

 

 

 

| NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 06/16/2021
SUPREME COURT OF THE STATE OF NEW YORK Index No.:
COUNTY OF KINGS Filing Date:
x Plaintifi(s) designates
ROGER WALKER, Kings County
Plaintiffs), as the place of trial
-against- The basis of the venue is
Place of occurrence
TARGET CORP.,
Defendant(s). SUMMONS
xX
To the above named Defendant(s) Plaintiffs) reside(s) at

456 Dekalb Avenue Apt. 7B
Brooklyn, New York 11205
County of KINGS

You are hereby summoned to answer the complaint in this action and to serve a copy of
your answer, or, if the complaint is not served with this summons, to serve a notice of appearance,
on the Plaintiff's Attorney(s) within 20 days after the service of this summons, exclusive of the day
of service (or within 30 days after the service is complete if this summons is not personally
delivered to you within the State of New York); and in case of your failure to appear or answer,
judgment will be taken against you by default for the relief demanded herein.

Dated; June 16, 2021

Defendants' Address: Stephen R. Chesley, LLC
Attorney for Plaintiffs)
16 Court Street, Suite 2506
Brooklyn, New York 11241
(718) 522-8055

TARGET CORP.
1000 Nicollet Mall
Minneapolis MN 55403

TARGET CORP.
445 Albee Square West,
BROOKLYN, NY 11201-8016

RUSH TO YOUR INSURANCE COMPANY OR BROKER

1 of 6
 

(FILED: KINGS COUNTY CLERK 06/16/2021 12:40 PM INDEX NO. 514542/2021
_NYSCEF BOC. NO. 1 RECEIVED NYSCEF: 06/16/2021

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF KINGS
x
ROGER WALKER,
COMPLAINT
Plaintiff(s),
-~apainst-

TARGET CORP.,

Defendant(s).

x

 

Plaintiff, by her attorney, Stephen R. Chesley, LLC, complaining of the defendant(s) upon
information and belief, hereby alleges as follows:

1. That at all times hereinafter mentioned, plaintiff was and still is a resident of the
County of Kings, City and State of New York.

2. That at all times hereinafter mentioned, defendant, TARGET CORP. was and still
is a duly organized domestic corporation duly existing under and by virtue of the laws of the State
of New York.

3. ‘That at all times hereinafter mentioned, defendant, TARGET CORP., was and still
is a duly organized foreign corporation duly existing under and by virtue of the laws of the State
of New York.

4, That at all times hereinafter mentioned, defendant, TARGET CORP., conducted
a business at premises located at 445 Albee Square West, BROOKLYN, NY 11201-3016, County
of Kings ,City and State of New York.

5. That at all times hereinafter mentioned, defendant, TARGET CORP., was the
owner of the premises located at 445 Albee Square West, BROOKLYN, NY 11201-3016, County
of Kings ,City and State of New York.

6. That at all times hereinafter mentioned, defendant, TARGET CORP-,, leased the
premises located at 44.5 Albee Square West, BROOKLYN, NY 11201-3016, County of Kings ,City
and State of New York.

7. That at all times hereinafter mentioned, defendant, TARGET CORP., operated,

managed, maintained and controlled a retail store establishment at the aforesaid location,

2 of 6
 

(FILED: KINGS COUNTY CLERK 06/16/2021 12:40 PM) INDEX NO. 514542/2021
_NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/16/2021
8. That at all times hereinafter mentioned, defendant was operating said store
at the aforementioned location and extended to the public to come into its' store for the purpose
of buying merchandise.

9. That at all times hereinafter mentioned, plaintiff had lawfully entered the store as
a customer of the defendant for the purpose of purchasing goods.

10. That onor about the 4° day of November, 2019, while plaintiff was a lawful
invitee at the aforesaid location, by reason of the negligence, carelessness and recklessness of the
defendant, its' agents, servants and/or employees, he was caused to be seriously mjured.

11. That the defendant, its' agents, servants and/or employees were negligent in
maintaining, suffering, causing and permitting the aforesaid premises to be in an unsafe traplike

_ and hazardous condition; in permitting and allowing aisles and/areas thereat to be, become and
remain in a hazardous and dangerous condition; in letting causing and permitting area to Items and
display tables to be placed in an improper and dangerous manner; in failing to give proper
warning and notice of the foregoing; in causing, suffering and permitting the plaintiff to enter into
a position of danger; in subjecting the plaintiff to unusual and unnecessary hazards and danger; in
causing, suffering and permitting a condition that brought about the injury ofsaid plaintiffon said
premises; in creating a trap; in creating a nuisance and in general being reckless and careless.

12. The defendant had actual or constructive notice of the foregoing.

18. Thatthe foregoing occurrence and resulting injuries were without any contributory
negligence on the part of the plaintiff, but were due wholly and solely to the negligence,
carelessness and recklessness of the defendant, its' agents, servants and/or employees.

14, That as a result of the foregoing , plaintiff sustained severe and serious bodily
injuries; has been caused to suffer physical pain and mental anguish as a result thereof, that some
of the injuries may be permanent and the plaintiff has been compelled to submit himself for
medical, hospital and other care and treatments and to incur monetary loss as a result of his
injuries and has been prevented from pursuing his usual occupation and recreational activities with
the same degree of efficiency as prior to the occurrence herein.

21. That the aforesaid occurrence arises from one or more of the exceptions stated in

3

3 of 6
 

(FILED: KINGS COUNTY CLERK 06/16/2021 12:40 PM] INDEX NO. 514542/2021
, NYSCEF Doc. NO. 1 = RECEIVED NYSCEF: 06/16/2021

‘ INDIVIDUAL VERIFICATION

STATE OF NEW YORK }
y }ss.:
COUNTY OF KINGS }

'
|, ROGER WALKER, being duly sworn, deposes and says:
| am the plaintiff in the within action; | have read the foregoing SUMMONS AND
COMPLAINT and know the contents thereof; stated to be alleged on information and

belief, and as to, those matters | believe them to;be true.

KOGA le

. ROGER WALKER
STATE OF NEW YORK, COUNTY OF KINGS ss::

On the 16. day of June , 2021, before me personally came and appeared, ROGER
WALKER to me’ known and known to me to be the individual(s) described in and who

executed the foregoing instrument, and who duly acknowledged to me that (s)he executed

the same. f

filer (Chao \

Stephen R. Chesle
" No. 30-47 68697
3 Qualified in Nassau County
Commission Expiras April 30, 20 2%——

to seat

4 5 of 6
 

 

 

 

 

 

"RECEIVED NYSCEF: 06/16/2021

  

 

 

 
 

(PILED: KINGS COUNTY CLERK 06/24/2021 09:31 AM INDEX NO, 514542/2021
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 06/24/2021

AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

 

SUPREME COURT Purchased/Filed: June 16, 2021
~~ STATE-OF-NEW-YORK,-GOUNTY-OF- KINGS. = dex #514 4220 nnn
Roger Walker Plaintiff
against
Target Corp. Defendant

 

STATE OF NEW YORK

 

___..COUNTY OF ALBANY SS. we Se -
James Perone , being duly sworn, deposes and says: deponent is over
the age of eighteen (18) years: that on dune 21, 2021 ,at 11:00AM , at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons and Complaint
on

Target Corporation (fict) Target Stores s/h/a Target Corp , the

Defendant in this action, by delivering to and leaving with Sue Zouky

¥

 

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, $9 Washington Avenue, Albany, NY, 2 true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 40 dollars; That said service was
made pursuant to Section 306 Business Corporation Law. Deponent further says that deponent knew the person
80 served as aforesaid to be the agent in the Office of the Secretary of State of the State of New. York,duly.. - -—-—-- -----

authorized to accept such service on renensieeesoenen 7

a “ a

Description of the person served: Approx. Age: 86-60 Approx. Wt: 125lbs Approx. Ht: 51

Color of skip’ White Hair color: reine Sex: _Fémale Other:

 

 

a

    
   

Sworn to before me on this

2ist_ day ‘June 2021”

 

 

a le ™, Jar
LZ. _ ~ ij LhA =f
aa OTT SGHUSTI
LO NOTARY PUBLIC, STATE OF NEW YORK ¥ James Perone
NO. 018C8308638 '
QUALIFIED IN ALBANY COUNTY Attny's File No,
COMMISSION EXPIRES JULY 28, 2022

lnvoice-Wark Order # S1861586
Servico. Inc.. P.O. Box 877. ALBANY. NY 72201

of L
